 
Exhibit 10.35
 
 
AMENDMENT NO. 1 TO
CONVERTIBLE NOTE PURCHASE AGREEMENT
AND SECURITY AGREEMENT


This Amendment No. 1 to Convertible Note Purchase Agreement and Security
Agreement is entered into as of July 4, 2008 (this “Amendment”), by and between
PureDepth, Inc. (the “Company”) and K One W One Limited (the “Purchaser”).
 
RECITALS
 
WHEREAS, the Company and the Purchaser are parties to that certain Convertible
Note Purchase Agreement dated as of February 4, 2008 (the “Purchase Agreement”)
and to that certain Security Agreement dated as of February 4, 2008 (the
“Security Agreement’).  The parties desire to amend each of the Purchase
Agreement and the Security Agreement in accordance with the terms of this
Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.            Section 1(a) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(a)           Issuance of Note(s).  In reliance upon the representations,
warranties and covenants of the parties set forth herein, the Company agrees to
issue, sell and deliver to the Purchaser, and the Purchaser agrees to purchase
from the Company, one or more Notes in an aggregate principal amount of up to
the US$3,400,000 (the “Authorized Principal”), or such greater amount as the
Board of Directors of the Company and Purchaser shall approve in writing.  The
purchase price for the Note(s) shall be payable in immediately available funds.
 
2.            Section 1(b) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(b)           Terms of the Note.  The terms and conditions of the Note(s)
issued prior to June 30, 2008 are set forth in the form of Note attached as
Exhibit B hereto.  The terms and conditions of the Note(s) issued on or
following June 30, 2008 are set forth in the form of Note attached as Exhibit D
hereto.  Capitalized terms not otherwise defined herein shall have the meaning
set forth in Exhibit B attached hereto.”
 
3.            Section 3(c) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(c)           Additional Funding.  On or after the date of the Initial Closing,
the Company may sell and issue, and the Purchaser in its sole discretion may
purchase, additional Notes hereunder for an aggregate principal amount of up to
the balance of the Authorized Principal not previously issued pursuant to the
Initial Note.”
 
4.            The Schedule of Exceptions set forth on Exhibit A to the Purchase
Agreement is hereby modified and updated as follows:
 
“Section 4 (e). A former employee of the Company filed an action with the
California Labor Commission, claiming penalties pursuant to Labor Code Section
203 for one (1) work day at the rate of $458.31 per day, claiming that Plaintiff
was discharged on July 16, 2007, pursuant to Labor Code Section 201, but the
payment for the 1 day was not received until November 6,
2007.    At  hearing  in March 2008 a settlement of $2,756 was agreed and
subsequently paid, and all claims discharged.”
 
 
 

--------------------------------------------------------------------------------

 
5.             The first paragraph of the Recitals section of the Security
Agreement is hereby amended and restated in its entirety to read as follows:
 
“WHEREAS, pursuant to a convertible note purchase agreement ("Note Purchase
Agreement"), of even date herewith, Debtor will issue to the Purchaser one or
more secured convertible promissory notes (individually a "Note," collectively
the "Notes") in an aggregate principal amount up to the Authorized Principal (as
defined in the Note Purchase Agreement), and the parties wish to enter into this
Agreement (along with the entry into the NZ Security Documents by the Debtor's
subsidiaries) to secure Debtor's obligations under the Note(s).”
 
6.            Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Purchase Agreement or Security Agreement
being amended hereby, as applicable.  Each of the Purchase Agreement and the
Security Agreement, as amended hereby, shall be and remain in full force and
effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects.  Except as expressly set forth herein, the execution,
delivery, and performance of this Amendment shall not operate as a waiver of, or
as an amendment of, any right, power, or remedy of Purchaser under the Purchase
Agreement or Security Agreement, as in effect prior to the date hereof.
 
7.            This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.
 
[Signature page follows]
 
 
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 

   
PUREDEPTH, INC.
               
By: _____________________________________
         
Name: ___________________________________
         
Title: ____________________________________
               
K ONE W ONE LIMITED
               
By: _____________________________________
         
Name: ___________________________________
         
Title: ____________________________________
     

 
 
 
3

--------------------------------------------------------------------------------

 
EXHIBIT D
 
 
THIS NOTE AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED OR
ASSIGNED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE
ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF SUCH
SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.


 
CONVERTIBLE PROMISSORY NOTE
 
US$[____].00
 ___________, 2008

Redwood City, California
 
FOR VALUE RECEIVED, PureDepth, Inc., a Delaware corporation, (the “Company”),
promises to pay to K One W One Limited (the “Holder”), or its registered
assigns, the principal sum of US$____________, or such lesser amount as shall
then equal the outstanding principal amount hereof, together with interest on
the unpaid principal balance at a rate equal to eight percent (8%) per
annum.  Interest shall begin to accrue on October 4, 2008.  The interest rate
shall be computed on the basis of the actual number of days elapsed and a year
of 365 days.  All unpaid principal, together with the balance of unpaid and
accrued interest and other amounts payable hereunder, if not converted pursuant
to Section 4(a) below, or converted into Common Stock of the Company pursuant to
Section 4(c) below prior to or on February 4, 2009 (the “Maturity Date”), shall
be payable in cash on the Maturity Date.  This Note is issued pursuant to that
Convertible Note Purchase Agreement dated February 4, 2008, as amended from time
to time (the “Agreement”).  Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Agreement.
 
The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder hereof, by the acceptance of
this Note, agrees:
 
1.    Definitions.  As used in this Note, the following capitalized terms have
the following meanings:
 
(a)    “Instruments” means the class or series of investment instruments of the
Company sold in the Qualified Financing (as defined below).
 
(b)    “Qualified Financing” shall have the definition set forth in the
Agreement.
 
2.    Prepayment.  This Note may be prepaid in cash, in whole or in part, at any
time by the Company with the prior written consent of Holder.  Any such
prepayment will be applied first to the payment of expenses due under this Note,
second to interest accrued on this Note and third, if the amount of prepayment
exceeds the amount of all such expenses and accrued interest, to the payment of
principal of this Note.
   
3.    Security.  The Obligations due under the Note are secured by (a) a
security agreement dated as of the date of the Agreement, as amended from time
to time, and executed by Company (the “Security Agreement”),  (b) a general
security agreement dated as of the date of the Agreement, executed by PureDepth
Limited ("PDL"), the Company's directly wholly-owned subsidiary (the “PDL
General Security Agreement”), (c) a general security agreement dated as of the
date of the Agreement, executed by PureDepth Incorporated Limited ("PDIL"), the
Company's indirectly wholly-owned subsidiary (the "PDIL General Security
Agreement"), and (d) a deed of guarantee and indemnity dated as of the date of
the Agreement, executed by PDL and PDIL (the “Deed of Guarantee" and, together
with the PDL General Security Agreement and the PDIL General Security Agreement,
the "NZ Security Documents”), each in favor, and for the benefit, of the Holder
of this Note.  Additional rights of the Holder are set forth in the Security
Agreement and the NZ Security Documents.
 
 
4

--------------------------------------------------------------------------------

 
4.    Conversion.
 
(a)    Conversion upon Qualified Financing.  Upon a closing (the “Closing”) of a
Qualified Financing, all of the principal and accrued interest then outstanding
on the Note automatically shall be converted into Instruments at the Closing of
the Qualified Financing. The price per investment instrument for the conversion
shall be an amount equal to ninety-five percent (95%) of the price per share of
the Instruments sold in the Qualified Financing (the “Conversion Price upon
Qualified Financing”).  
 
(b)    Notice Regarding Qualified Financing; Definitive Agreements.  Written
notice shall be delivered to the Holder of this Note notifying the Holder of the
terms and conditions of the Qualified Financing, the Conversion Price upon
Qualified Financing, the principal and accrued interest then outstanding on the
Note, the date on which any such conversion will occur and calling upon such
Holder, to surrender to the Company, in the manner and at the place designated,
the Note. Notwithstanding the foregoing, upon the Closing of the Qualified
Financing, the principal and accrued interest then outstanding under the Note
shall be automatically converted into Instruments issued pursuant to the
Qualified Financing without any action by the Holder.  Notwithstanding the
foregoing, the Company shall have no obligation to issue the Instruments to be
issued upon such automatic conversion until and unless the Holder has executed
and delivered to the Company the agreements prepared in connection with the
Qualified Financing, which such condition may be waived by the Company in its
sole discretion.
 
(c)    Conversion on Maturity Date.  On the Maturity Date, all of the principal
and accrued interest then outstanding on the Note automatically shall be
immediately due and payable in cash, provided that, at Holder’s sole option, all
of the principal and accrued interest then outstanding on the Note may be
converted into Common Stock of the Company.  The price per share of Common Stock
for any such conversion shall be equal to an amount equal to  ninety-five
percent (95%) of the lower of (i) the average of the daily VWAP (the
volume-weighted average price) of the Company’s Common Stock over a period of
ten (10) trading days prior to the Issuance Date (as defined below) of this
Note, as quoted on the OTCBB, or (ii) the average of the daily VWAP (the
volume-weighted average price) of the Company’s Common Stock over a period of
ten (10) trading days prior to the Maturity Date, as quoted on the OTCBB (the
“Conversion Price upon Maturity Date”).
   
(d)    Notice Regarding Maturity Date; Definitive Agreements.  In the event that
Holder elects to convert the principal and accrued interest then outstanding
under the Note pursuant to Section 4(c) above, written notice shall be delivered
to the Company prior to the Maturity Date notifying the Company of such
election, and the Company shall provide Holder a written notice on the Maturity
Date providing the terms of conversion of the Note, including without limitation
the Conversion Price upon Maturity Date, the principal and accrued interest then
outstanding on the Note, and notice to surrender to the Company, in the manner
and at the place designated, the Note. Notwithstanding the foregoing, the
Company shall have no obligation to issue the Common Stock to be issued upon
such conversion until and unless the Holder has executed and delivered to the
Company the agreements prepared in connection with the conversion, including
delivery of the Note (all of which agreements shall be reasonably acceptable in
form and substance to Holder), which such condition may be waived by the Company
in its sole discretion.
 
(e)    Mechanics and Effect of Conversion.  Upon the conversion of all of the
principal and accrued interest outstanding under this Note pursuant to Section
4(a) or 4(c) above, in lieu of the Company issuing any fractional Instruments or
fractional shares of Common Stock to the Holder, the Company shall pay to the
Holder the amount of outstanding principal that is not so converted.  Upon full
conversion of this Note, the Company shall be forever released from all its
obligations and liabilities under this Note.
 
5.    Successors and Assigns.  Subject to the restrictions on transfer described
in Section 7 below, the rights and obligations of the Company and the Holder of
this Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
6.    Waiver and Amendment.  Any provision of this Note may be amended, waived
or modified upon the written consent of the Company and the Holder.  Any
amendment or waiver effected in accordance with this Section 6 shall be binding
upon the Company, the Holder and each transferee of a Note.
 
 
5

--------------------------------------------------------------------------------

 
7.    Transfer of this Note.  This Note may not be transferred in violation of
any restrictive legend set forth hereon.  Each new Note issued upon transfer of
this Note shall bear such a restrictive legend as to the applicable restrictions
on transferability in order to ensure compliance with the Securities Act of
1933, as amended (the “Act”), unless in the opinion of counsel for the Company
such legend is not required in order to ensure compliance with the Act.  The
Company may issue stop transfer instructions to its transfer agent in connection
with such restrictions.  Prior to presentation of this Note for registration of
transfer, the Company shall treat the registered holder hereof as the owner and
holder of this Note for the purpose of receiving all payments of principal and
interest hereon and for all other purposes whatsoever, whether or not this Note
shall be overdue and the Company shall not be affected by notice to the
contrary.
   
8.    Assignment by Company.  Neither this Note nor any of the rights, interests
or obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by the Company, without the prior written consent of the
Holder.
 
9.    Treatment of Note.  To the extent permitted by generally accepted
accounting principles, the Company will treat, account and report the Note as
debt and not equity for accounting purposes and with respect to any returns
filed with federal, state or local tax authorities.
 
10.    Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or mailed by registered or certified mail, postage
prepaid, or by recognized overnight courier or personal delivery at the
respective addresses of the parties as set forth in the records maintained  by
the Company.  Any party hereto may by notice so given change its address for
future notice hereunder.  Notice shall conclusively be deemed to have been given
when received.  
 
11.    Payment.  Payment shall be made in lawful tender of the United States.
 
12.    Expenses; Waivers.  If action is instituted to collect this Note, the
Company promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such
action.  The Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.
 
13.    Governing Law.  This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California or of any other state.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 
[SIGNATURE PAGE FOLLOWS]
 
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above (the “Issuance Date”).
 



 
PUREDEPTH, INC.
 
 
By:_______________________________
 
 
Name:_____________________________
 
 
Its:_______________________________



AGREED AND ACKNOWLEDGED:


“HOLDER”


K One W One Limited


 
By:______________________________
 
Name:____________________________
 
Its:______________________________



 




SIGNATURE PAGE TO CONVERTIBLE PROMISSORY NOTE
 
 
7

 